DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is responsive to Application No. 17/006,834 filed on August 30, 2020. Claims 1-20 are subject to examination.

Claim Objections
3.	Following claims are objected to because of the following informalities: 
	in claim 1 “RF signals” (line 2) should be replaced with “radio frequency (RF) signals”;
	in claim 3 “are” (lines 1 and 4) should be replaced with “is” OR in claim 4 “is” (lines 1 and 3) should be replaced with “are”;
	in claim 11 “using” (line 1) should be replaced with “utilizing” and “RF signals” (line 2) should be replaced with “radio frequency (RF) signals”; and
	in claim 13 “are” (lines 1 and 4) should be replaced with “is” OR in claim 14 “is” (lines 1 and 2) should be replaced with “are”.
Appropriate correction is required. 

Claim Interpretations

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. –An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: an RF chain (i.e. Figure 1B: 230) in claims 1 & 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

7.	Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of Copending US 2022/0069886 A1.

Claim 1 of Instant Application
Claim 1 of Copending Application
A receiver circuit, comprising: one or more receiver antennas configured to receive a plurality of RF signals transmitted from a transmitter circuit comprising one or more transmit antennas; an RF chain configured to generate a plurality of digitized samples of the received RF signals; and a controller configured to receive the digitized samples, to calculate a plurality of additional samples, and to calculate a measured angle of arrival or angle of departure (AoA or AoD) of the RF signals based on the digitized samples and the calculated additional samples..
A receiver circuit, comprising: one or more receiver antennas configured to receive a plurality of signals transmitted from a transmitter circuit comprising one or more transmit antennas; at least one RF chain configured to generate a plurality of digital samples based on the received signals, wherein one of: A) the signals are transmitted by a single transmit antenna of the transmitter circuit and are received by a plurality of receive antennas of the receiver circuit, and B) the signals are transmitted by a plurality of transmit antennas of the transmitter circuit and are received by a single receive antenna of the receiver circuit; and a controller configured to: determine a plurality of groups of digital samples to use for calculating estimates of an angle of arrival (AoA) or an angle of departure (AoD) of the received signals, calculate a plurality estimates of AoA or AoD based on the determined groups of digital samples, select a subset of the calculated estimates of AoA or AoD, and calculate a measured AoA or AoD based on the selected subset of estimates of AoA or AoD.




	Although the claims are not identical, they are not patentably distinct from each other because both claims are directed to a receiver circuit. However, the instant discloses the subject matter in a broad manner and thus anticipates the same.
	
Claim 11 of Instant Application
Claim 11 of Copending Application
A method of using a receiver circuit, the method comprising: with one or more receiver antennas, receiving a plurality of RF signals transmitted from a transmitter circuit comprising one or more transmit antennas; with an RF chain, generating a plurality of digitized samples of the received RF signals; with a controller, receiving the digitized samples; with the controller, calculating a plurality of additional samples; and with the controller, calculating a measured angle of arrival or angle of departure (AoA or AoD) of the RF signals based on the digitized samples and the calculated additional samples.
A method of using a receiver circuit, the method comprising: at one or more receiver antennas of the receiver circuit, receiving a plurality of signals transmitted from a transmitter circuit with one or more transmit antennas; with at least one RF chain, generating a plurality of digital samples based on the received signals, wherein one of: A) the signals are transmitted by a single transmit antenna of the transmitter circuit and are received by a plurality of receive antennas of the receiver circuit, and 33B) the signals are transmitted by a plurality of transmit antennas of the transmitter circuit and are received by a single receive antenna of the receiver circuit; and with a controller: determining a plurality of groups of digital samples to use for calculating estimates of an angle of arrival (AoA) or an angle of departure (AoD) of the received signals, calculating a plurality estimates of AoA or AoD based on the determined groups of digital samples, selecting a subset of the calculated estimates of AoA or AoD, and calculating a measured AoA or AoD based on the selected subset of estimates of AoA or AoD.




	Although the claims are not identical, they are not patentably distinct from each other because both claims are directed to a receiver method. However, the instant discloses the subject matter in a broad manner and thus anticipates the same.	

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claim 3-7 and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites “a first set of digitized samples are samples of the RF signals either transmitted by the first transmit antenna of the transmitter circuit or received by the first receive antenna of the receiver circuit, and wherein a second set of digitized samples are samples of the RF signals either transmitted by the second transmit antenna of the transmitter circuit or received by the second receive antenna of the receiver circuit”. According to Figure 1A, it appears analog samples/signals being transmitted by antennas; and according to Figure 1B, it appears analog samples/signals being received by antennas. Hence, the above underlined portions of claim 3 and its dependent claims consider to be failing to comply with the written description requirement.                        
                             
                        
                    Similar rejection applies to claim 13.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention. 
Claim 1 recites “one or more receiver antennas configured to receive a plurality of RF signals” (line 2). It is not clear whether said “one antenna” configured to receive said “plurality of RF singles” or said “antennas” configured to receive said “plurality of RF singles”. Hence, renders claim 1 and its dependent claims indefinite. Similar rejection applies to claim 11.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
I. 	Determining the scope and contents of the prior art. 
II. 	Ascertaining the differences between the prior art and the claims at issue. 
III. 	Resolving the level of ordinary skill in the pertinent art. 
IV. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claims 1-2, 8-10, 11-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shpak (US 11,228,469 B1), in view of Lo (US 10,549,517 B1) and in further view of Simileysky (US 2020/0178054 A1). 

Regarding claims 1 (circuit) & 11 (method), Shpak teaches a receiver circuit/method, comprising: one receiver antenna configured to receive a plurality of RF signals transmitted from a transmitter circuit comprising one or more transmit antennas (Figure: 128 “Rx”, 124 “Tx1” & “Tx2” and Figure 5: Step 160 “Receive Signals form Multi-Antenna Transmitter”); an RF configured to generate a plurality of digitized samples of the received RF signals (Figure 2: 128 “Rx”, Figure 6: 128 and 206 “ADC”); and a controller configured to receive the digitized samples, to calculate a plurality of additional samples (Figure 5: Step 162 “Measure Carrier Phase Difference Between Antenna Signals”), and to calculate a measured angle of arrival or angle of departure (AoA or AoD) of the RF signals based on the digitized samples and the calculated additional samples (Figure 5: Step 164 “Compute Candidate Angles of Departure”). Although Shpak teaches the RF receiver, Shpak does not explicitly disclose an RF chain. In a related field of endeavor, Lo discloses an RF chain (Figure 1A: 102/122 “RF Chain Circuit” and Figure 1B: “LNA”, “X” & “ADC”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Shpak’s RF receiver to include an RF chain as in Lo. One of ordinary skill in the art would be motivated to do so to improve channel capacity, Column 1, Line 18. Although Shpak teaches the RF receiver, Shpak does not explicitly disclose receiver antennas. In a related field of endeavor, Simileysky discloses receiver antennas (Figure 1: 110). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination’s RF receiver to include receiver antennas as in Simileysky. One of ordinary skill in the art would be motivated to do so to increase accuracy, Paragraph 3.

Regarding claims 2 & 12, the combination of Shpak, Lo and Simileysky teaches the receiver circuit of claim 1 and the method of claim 11. In addition, Shpak discloses wherein the RF signals are either transmitted by first and second transmit antennas of the transmitter circuit or are received by first and second receive antennas of the receiver circuit (Figure: 124 “Tx1” & “Tx2”).

Regarding claims 8 & 18, the combination of Shpak, Lo and Simileysky teaches the receiver circuit of claim 1 and the method of claim 11. In addition, Simileysky discloses wherein the RF signals are transmitted by a single transmit antenna of the transmitter circuit and are received by a plurality of receive antennas of the receiver circuit (Figure 1: 104 & 110).  

Regarding claims 9 & 19, the combination of Shpak, Lo and Simileysky teaches the receiver circuit of claim 1 and the method of claim 11. In addition, Shpak discloses wherein the RF signals are transmitted by a plurality of transmit antennas of the transmitter circuit and are received by a single receive antenna of the receiver circuit (Figure: 124 “Tx1”, “Tx2” and 128 “Rx”).  

Regarding claims 10 & 20, the combination of Shpak, Lo and Simileysky teaches the receiver circuit of claim 1 and the method of claim 11. In addition, Simileysky discloses wherein the RF chain is selectably connectable to each of a plurality of receive antennas (Figure 1: 112 & 110).

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633